DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 	

Status of the Claims

 	Claims 11-36 are pending in the application, with claims 13-17 under consideration and claims 11-12 and 18-36 withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/2/20, listing about 192 references, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, but where the documents in the IDS will be considered in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search.
  					Election/Restriction
	Applicant's election without traverse of claims 13-17 in the 5/5/22 Restriction Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 11-12 and 18-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 102

 	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	Independent Claim 13 is rejected under 35 U.S.C. 102(b) as being anticipated by Watson (US 6648862 B2).

    PNG
    media_image1.png
    329
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    374
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    362
    380
    media_image3.png
    Greyscale
	As to independent claim 13, Watson teaches a canister 14a/b [at least cartridge 14a/b Fig.8,9A/B Col.9,ll.59-60; Col.5,ll.56-58] for collecting liquid from a tissue site to which reduced pressure treatment is applied [Col.5,ll.39-41]; the canister 14a Fig.8,9 comprising: 	 	at least one canister wall (of one or more of body 126/cover 124) defining a chamber 16 Fig.1 [as chamber 16 defined by walls of body 126 and cover 124 of canister/cartridge 14a/b  for collecting liquid Fig. 9A/B Col.10,ll.26-30]; configured to collect liquid from the tissue site [draining exudate from wound site Col.5,ll.41];
 
	 	a canister outlet 20 in fluid communication with a reduced pressure source 22 [vacuum pump 22 with pressure port 24 connected to outlet port 20 of cartridge 14 with chamber 16 Fig.1,9A Col.5,ll.66, to Col.6,ll.2];
 	 	a conduit (perforated 120a tube wall 120 Fig 9A/B Col.10,ll.5-9) positioned in the chamber 16 Fig.1,9b, the conduit 120 having a conduit wall forming a gas communication lumen [tube lumen Col.10,ll.8], the gas communication lumen being fluidly connected to the canister outlet 20 (Fig.9B Col.10,ll.2-10); 		a liquid-air separator operably associated with the conduit to allow gas communication but to substantially prevent liquid communication between the chamber and the gas communication lumen (separator as filter adjacent conduit 120a at outlet 20 for blocking moisture but allowing gas exiting outlet 20 to pump and/or atmosphere, Col.3,l..46-52); 	Watson also specifically discloses that the embodiments described are not limiting and are exemplary only; and the disclosure includes all obvious variations of any disclosed embodiments; thereof,; and thus Watson teaches that features of different embodiments can be used together, according to broadest reasonable interpretation, e.g., features of the embodiments of Figs. 1, 8 and/or 9, as presented above.

				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).	Claim 14 is rejected under 35 USC 103(a) as being unpatentable over Watson in view of Weisner (US 2010/0063463 A1).
	As to claim 14, Watson does not specifically teach wherein the canister further comprises a substantially planar, hydrophobic filter disposed between the canister outlet and the gas communication lumen of the conduit. 	However, Weisner teaches a liquid collection canister 104 comprising: walls/housing 106 and chamber 106a/b Figs.2A-2C [0024],ll.2-10] for use in a reduced pressure treatment system for applying reduced pressure treatment to a tissue site [0022],ll.9-14], and a conduit 108 (as an elongated member 108 having a gas communication lumen “c” (as lumen within conduit “c” of 108 [0026],ll.1-3) and/or lumen within conduit 108 adjacent outlet 108a Fig. 2A-2C as divider 108 0025, lines1-7)  fluidly connected to the canister 108 outlet 108a Fig.2C and extending away from the canister 108 outlet 106a into the chamber 106a/b [within 106] Fig.2A,2B [0026],ll.6-8]; wherein: 	(as per claim 14) the canister further comprises: a substantially planar (Fig.2A; [0046],ll.1-9) hydrophobic filter 110 (comprising at least hydrophobic, planar membrane 110 Fig.2C,2A [0025],ll.4-5) disposed between the canister outlet 108a and the gas communication lumen of the conduit 108 (as presented above); 	in order to provide a substantially planar, hydrophobic filter 110 disposed between the canister outlet 108a and the gas communication lumen of the conduit 108 [as part of elongated member/divider 108] that provides the advantages of allowing gas/vacuum communication, but preventing liquid/exudate communication, disposed between the canister outlet 108a and the gas communication lumen of the conduit 108, to permit continued vacuum draw of exudate into the collection chamber through the membrane and chamber even when the canister is on its side or tilted [0027],ll.7-13. 	It would be obvious to one of ordinary skill in the art at the time of the invention to provide modify Watson’s canister with the substantially planar hydrophobic filter of Weisner, and one of skill would have been motivated to do so, in order to provide a substantially planar, hydrophobic filter 110 positioned in a collection chamber that allows gas/vacuum communication, but prevent liquid/exudate communication between the second space/chamber and the first chamber and vacuum pump; and in order to permit continued vacuum draw of exudate into the collection chamber through the membrane and chamber even when the canister is on its side or tilted, and since it has been held that rearranging, configuring, or substituting parts of an invention involves only routine skill in the art.  MPEP 2144.04IC.

	Claims 15-17 (depending from claim 14) are rejected under 35 USC 103 as being unpatentable over Watson in view of Weisner, and further in view of Locke (US 2009/0306630 A1).

    PNG
    media_image4.png
    309
    511
    media_image4.png
    Greyscale
 	The combination of Watson and Weisner does not teach that: 	(as per claims 15-16) the conduit is connected to the canister outlet using: welding or adhesive bonding; and	(as per claim 17) the conduit and the hydrophobic filter is a single unit. 	However, Lock teaches a reduced pressure system for applying reduced pressure treatment to a tissue site Fig.1 [0035] – [0037] and Fig.2A [0046] – [0050], the system comprising: a reduced pressure source 108 Fig.1 [0035],ll.6; and a liquid-collection canister 102 Fig.1 [0035],ll.4-7 comprising a canister chamber [0060],ll.6-12 configured to collect liquid from the tissue site Fig.1 [0063],ll.1-2]; a canister outlet 132 configured to allow fluid communication between the reduced pressure source and the canister chamber Fig.1 [0063],ll.6-7; [0035],ll.11-13;  	a conduit 104 Fig.2A comprising a gas communication lumen (conduit 104 with gas communication lumen therein Fig.1 and contained within canister 102 [0035],ll.4-5 to allow fluid communication between the reduced pressure source and the canister chamber Fig.1 [0063],ll.6-7; [0035],ll.11-13); and
    PNG
    media_image5.png
    323
    477
    media_image5.png
    Greyscale
 	(as per claim 14, from which claims 15-17 depend) a substantially planar, hydrophobic filter (as hydrophobic filter elements 240 provided covering openings 226 in walls 214 and ribs 232 of the canister, as substantially planar 2A, [0046],ll.1-9);  		disposed between the canister outlet 132 and the gas communication outlet adjacent the canister outlet 132 to prevent the liquid from exiting the first space 318 through the canister outlet 132 Fig.1, 2A [0048],ll.1-4; [0063],ll.7-17; and 	(as per claims 15-17) the substantially planar, hydrophobic filter is welded [0050],ll.6  or bonded by other means (as a single unit) [0047],ll.6-8] to the conduit ([0047],ll.6-7; [0048],ll.1-2,1-8); 	in order that the conduit are supported and extend away from the wall of the canister 102 and into the first space 318 Fig.1,2A-D [0049],ll.1-11, such that gaseous communication is maintained between the first space 318 and the second space 214 Fig.1; and in order to allow the flow of gas or transmission of reduced pressure between the interior of the canister and the reduced pressure source by preventing the collected liquid in the canister from blocking the flow of gas or reduced pressure [0063],ll.19-32. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the canister and elongated member of Watson and Weisner with Locke’s liquid air separator and attachment to the elongated member, and one of skill would have been motivated to do so, in order that the elongated/flexible member and liquid air separator are supported and extend away from the wall of the canister 102 and into the first space, such that gaseous communication is maintained between the first space 318 and the second space; and in order to allow the flow of gas or transmission of reduced pressure between the interior of the canister and the reduced pressure source by preventing the collected liquid in the canister from blocking the flow of gas or reduced pressure, for the same purpose in the same endeavor, and since it has been held that rearranging, configuring, or substituting parts of an invention involves only routine skill in the art.  MPEP 2144.04IC.
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 13-17 are rejected on the ground of nonstatutory double patenting over claims 1-2 and 4-8 of US Patent No. 10,556,043 B2 (‘043).  
	As to Claims 13-17, claims 1-2 and 4-8 of ‘043 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
13
14
15
16
17

‘043
1,2,4
5
7
8
6


 	The differences between present claims and the claims of ‘043 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘043 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘043 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘043 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claims 13-17 are rejected on the ground of nonstatutory double patenting over claims 1 and 4-6 of US Patent No. 9,463,265 B2 (‘265).  
	As to Claims 13-17, claims 1 and 4-6 of ‘265 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
13
14
15
16
17

‘265
1
4,1
5
6
5


 	The differences between present claims and the claims of ‘265 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘265 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘265 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘265 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781